People ex rel. Marcus v Warden (2014 NY Slip Op 05704)
People ex rel. Marcus v Warden
2014 NY Slip Op 05704
Decided on August 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2014-06747	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Michael Marcus, petitioner,
vWarden, etc., respondent. Michael Marcus, Brooklyn, N.Y. , petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Deborah E. Wassel of counsel), for respondent.
Writ of habeas corpus in the nature of an application to set bail upon Queens County Indictment No. 2154/09, pursuant to CPL 30.30(2)(a), or to release the petitioner on his own recognizance. Application by the petitioner to waive the filing fee.
ORDERED that the application is granted and the filing fee is waived; and it is further,
ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that the matter is remitted to the Supreme Court, Queens County, to set reasonable bail or to release the petitioner on his own recognizance, and to fix such other terms and conditions upon the petitioner's release as may seem to it to be just and proper, in accordance with the holding of the Court of Appeals in People ex rel. Chakwin v Warden, N.Y. City Correctional Facility, Rikers Is.  (63 NY2d 120).
As the respondent concedes, since more than 90 days of delay in bringing the petitioner to the retrial on Queens County Indictment No. 2154/09 are chargeable to the prosecution, CPL 30.30(2)(a) commands that the detainee be released on bail, which he is capable of meeting, or upon his own recognizance (see People ex rel. Chakwin v Warden, N.Y. City Correctional Facility, Rikers Is., supra ).
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court